                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SMART LOCAL 265 WELFARE FUND,                          )
et al.,                                                )
                                                       )
                               Plaintiffs,             )      CIVIL ACTION
                                                       )
        vs.                                            )      NO. 19 C 3116
                                                       )
UNITED BUILDING & ENERGY SERVICES,                     )      JUDGE FRANKLIN U. VALDERRAMA
LLC, a Wyoming limited liability company,              )
                                                       )
                               Defendant.              )


                           MOTION FOR ENTRY OF JUDGMENT

        Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on June 27, 2019, request this Court enter judgment against Defendant, UNITED BUILDING &

ENERGY SERVICES, LLC, a Wyoming limited liability company. In support of this Motion,

Plaintiffs state:

        1.      On May 8, 2019, a lawsuit was filed. On May 13, 2019, the Summons and Complaint

was served on the corporation’s registered agent. Therefore, Defendant’s answer was due on June

3, 2019.

        2.      On June 27, 2019, this Court entered default against Defendant and granted Plaintiffs’

request for an order directing an audit of the Defendant’s payroll books and records for the time

period January 1, 2016 through December 31, 2018. The Court also entered an order that judgment

would be entered after the completion of the audit.
        3.      On July 17, 2019, Joseph P. Berglund filed his appearance as counsel for the

Defendant [Dkt. 11]. On August 5, 2020, Defendant’s answer to Plaintiffs’ complaint was

electronically filed with this Court [Dkt. 31].

        4.      On or about January 27, 2020, Plaintiffs’ auditors issued the initial audit report.

Thereafter, on February 14, 2020, Plaintiffs’ auditors issued a revised audit report which did not

change the initial amounts due identified in the January 27, 2020 report. The initial and revised audit

findings show that the Defendant is delinquent in contributions to the Funds in the amount of

$596,841.29, plus $59,684.13 for liquidated damages, for a total of $656,525.42. (See Affidavit of

Katie Eby).

        5.      Plaintiffs' auditing firm of Calibre CPA Group, PLLC charged Plaintiffs $783.75 to

perform the audit examination and complete the audit report and revised audit report and the Funds

are entitled to recover said fees under their Trust Agreements (Eby Aff. Par. 7).

        6.      In addition, Plaintiffs’ firm has expended $485.00 for costs and $12,999.50 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

        7.      In the Court’s Notification of Docket Entry issued on March 9, 2021 [Dkt. 35], the

Court allowed the Defendant until March 30, 2021 to retain new counsel and the parties were

ordered to file a status report by April 12, 2021.

        8.      As Defendant has failed to retain new counsel and cannot proceed pro se, Plaintiffs

respectfully request entry of judgment pursuant to F.R.C.P. 55. Also, see, United States v.

Hagerman, 549 F3d. 536, 538 (7th Cir. 2008) (“The usual course when a litigant not entitled to

liltigate pro se loses its lawyer in the midst of the case is to give it a reasonable opportunity to find

a new one or enter a default judgment”) (citations omitted).


                                                     2
           9.          Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $670,793.67.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$670,793.67.


                                                                                  /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\United Building & Energy\#28556\motion for entry of judgment.cms.df.wpd
                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 28th day of April
2021:

                                   Ms. Wendy Rock
                                   United Building & Energy Services, LLC
                                   2100 Manchester Road, Suite 601
                                   Wheaton, IL 60187-4587




                                                                                  /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\United Building & Energy\#28556\motion for entry of judgment.cms.df.wpd
